DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Most of the certified copies have been filed in the instant application, in parent Application No. 15/723297, filed on 10/3/2017, and in parent Application No. 15/858036, filed on 12/29/2017.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/27/2017. It is noted, however, that applicant has not filed a certified copy of the CN 201730518659.0 application as required by 37 CFR 1.55.
In this case, the attempt to retrieve a certified copy of the CN 201730518659.0 application under the priority document exchange program (PDX) was unsuccessful on 10/26/2021.  As stated in the “Foreign Priority Section” of the Application Data Sheet, “Under the PDX program, applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37 CFR 1.55(g)(1)”.
All other certified copies have been received.

Preliminary Amendment
The preliminary amendment filed 10/22/2021 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  The limitation “the first section and the second section to the lamp housing respectively have a first distance and a second distance that are opposite to each other” in lines 2-3 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --the first section and the second section to the lamp housing that are opposite to each other-- for more clarity and to correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-8, 10-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the total length of the transparent layer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 4 recites the limitation "the length direction of the LED filament" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 4 recites the limitation "the distance between the first transparent layer and the second transparent layer" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 4 recites the limitation "the length of the first transparent layer or the second transparent layer" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 6 recites the limitation "the length direction of the LED filament" in lines 3-4 of the claim, the limitation “the length of the first transparent layer or the second transparent layer” in line 4 of the claim.  There is insufficient antecedent basis for these limitations in the claim. The Examiner respectfully suggests amending Claim 6 to depend on Claim 4 rather than on Claim 1, since Claim 4 is the only preceding claim which recites language directed to the claimed “length direction of the LED filament” and “length of the first transparent layer or the second transparent layer”, in order to establish proper antecedent basis for these limitations in Claim 6.

Claims 7 and 20 each recite the limitation "the temperature of the LED filament" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claims. The Examiner respectfully suggests amending it to be --a 

Claims 7 and 20 each recite the limitation "the junction temperature" in line 3 of the claims.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 8 recites the limitation "the shortest distance between two LED chips respectively located in two adjacent LED sections" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 8 recites the limitation "the distance between two adjacent LED chips in the LED section" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 10 recites the limitation "the largest width" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 10 recites the limitation "the length of the LED filament located between the lamp housing top portion and the plane A" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 10 recites the limitation "the length of the LED filament located between the plane A and the lamp housing bottom portion" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully a 

Claim 11 recites the limitation "the largest width" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 11 recites the limitation "the height direction of the LED bulb" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 11 recites the limitation "the distance from the highest point of the LED filament to the plane A" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a a 

Claim 11 recites the limitation "the distance from the lowest point of the LED filament to the plane A" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a a 

Claim 12 recites the limitation "the largest width" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 12 recites the limitation "the height of the stand" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 12 recites the limitation "the lamp housing top portion" in two places in lines 6 and 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner has assumed Applicant was intending to refer to the previously defined “upper portion” of the lamp housing, and so the Examiner respectfully suggests amending it to be --the lamp housing upper 

Claim 12 recites the limitation "the length of the LED filament" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 12 recites the limitation "the length of the LED filament located between the stem top portion and the lamp housing bottom portion" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner has assumed that the claimed “lamp housing bottom portion” is meant to refer to the previously defined “lower portion” of the lamp housing, and so the Examiner respectfully suggests amending it to be --a lower 

Claim 13 recites the limitation "the largest width" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 13 recites the limitation "the height of the stand" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a [the] height of the stand-- to establish proper antecedent basis.

Claim 13 recites the limitation "the direction of the lamp housing top portion" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner has assumed that the claimed “lamp housing top portion” is meant to refer to the previously defined “upper portion” of a upper 

Claim 13 recites the limitation "the distance between the highest point of the LED filament and the stem top portion" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a a 

Claim 13 recites the limitation "the distance between the stem top portion and the lowest point of the LED filament" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a a 

Claim 15 recites the limitation "the first distance direction" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggest amending it to be --a 

Claim 17 recites the limitation "the bending point of the conductive section 130" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the a a 

Claim 17 recites the limitation "the range of the angle α" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a an 

Claim 18 recites the limitation "the spectral intensity" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 9, 14, 16, and 19 are allowed.

Claims 2, 4, 6-8, 10-13, 15, 17-18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “An LED filament, comprising: at least one LED section, each LED section comprising at least two LED chips electrically connected to each other; electrodes, electrically connected to the LED section; and a light conversion layer, wrapping the LED section and parts of the electrodes, and comprising a top layer and a carrying layer, the carrying layer comprising a base layer and a transparent layer, the base layer comprising an upper surface and a lower surface opposite to each other, wherein the upper surface of the base layer being in contact with a part of the top layer, and a part of the lower surface of the base layer being in contact with the transparent layer, and the light conversion layer has a first end and a second end opposite to the first end, and the LED chips are located between the first end and the second end” (emphasis added).
Although LED filaments are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-4 and 6-8 depend on Claim 1.

Regarding claim 9, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 10-20 depend on Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of LED filaments and LED light bulbs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875